            Case 1:20-cv-01663-VEC Document 9 Filed 08/30/20 Page 1 of 1

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 -------------------------------------------------------------- X         DATE FILED: 08/30/2020
 SHAEL CRUZ, on behalf of himself and                           :
 all others similarly situated,                                 :
                                                                :          20-CV-1663 (VEC)
                                              Plaintiff,        :
                            -against-                           :                ORDER
                                                                :
 AMERICAN TRAVEL SOLUTIONS, LLC,                                :
                                                                :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court ordered Plaintiff to file proof of service no later than June 18,

2020, and to seek a default judgment no later than July 17, 2020, Dkt. 8; and

        WHEREAS Plaintiff has failed to take any steps to comply with the Court’s order;

        IT IS HEREBY ORDERED THAT this action is DISMISSED with prejudice for failure

to prosecute and for failure to comply with this Court’s order.

        The Clerk of Court is respectfully directed to terminate all pending motions and deadlines

and close the case.


SO ORDERED.
                                                                    ________________________
Date: August 30, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
